DETAILED ACTION
The response was received on 4/25/2022.  Claims 14-20 and 29-41 are pending where claims 14-20 were previously presented, claims 1-13 and 21-28 were cancelled, and claims 29-41 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims domestic benefit to the parent USPN 14/013,018 (filed on March 16, 2013) which is examined with AIA  priority. Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the parent application, by the examiner, reveals that at least one claim presented or that has ever been presented in the instant application appears to be drawn to an invention having an effective filing date on or after March 16, 2013 as the claim(s) fail to have support in the earlier-filed application.  Thus, the effective filling date of at least one claim in the application appears to be 04/08/2015.  See MPEP 2159.02.
Also, as noted below, specifically, the claims lack supports in the earlier filed applications (as discussed below in the 35 USC 112 rejections), because a review of those disclosures listed by applicant on record, it is found that the on record disclosures failed to teach the techniques for implementing the claimed “proactively determining” limitation in the below mentioned claim limitation steps:
“determining, a one of a likely probability and a statistical significance probability is met for information being tracked by said client device, whether additional keyword search results response to the additional keyword are also responsive to a subsequent keyword can be associated with a valid common denominator keyword or cluster are considered related and upon a negative determination are considered unrelated;”
“generating an indication of consecutive related searches that indicates the consecutive related keywords for which valid keyword results are responsive”;
“wherein client device validating using the local dictionary and providing query characters input in the query input field to the local database as a valid keyword request; upon a negative validation using the system master keyword database and providing characters input in the query input field to a search service as a valid keyword request”;
“upon a positive determination, requesting the additional keyword results responsive to the additional keyword and receiving the additional keyword results independent of user selection of an additional keyword and independent of sending a completed query to the Internet search engine; and generating an indication in the search interface that indicates the additional keyword for which the additional keyword results are responsive;”
“upon a positive determination, requesting the Internet search engine the subsequent keyword results responsive to the subsequent keyword and receiving the subsequent keyword results independent of user selection of a subsequent keyword and independent of sending a completed query to the Internet search engine, and generating an indication in the search interface that indicates the subsequent keyword for which the subsequent keyword results are responsive.”

The other independent claims have similar limitations as noted in the 35 USC 112 rejections below.
Thus, the effective filling date of at least one claim in the application appears to be 04/08/2015.  See MPEP 2159.02

Priority
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application (a more detailed discussion is shown in the 35 USC 112 rejections):
Claim 14 recites “generating an indication of consecutive related searches that indicates the consecutive related keywords for which valid keyword results are responsive”;
“determining, a one of a likely probability and a statistical significance probability is met for information being tracked by said client device, whether additional keyword search results response to the additional keyword are also responsive to a subsequent keyword can be associated with a valid common denominator keyword or cluster are considered related and upon a negative determination are considered unrelated;”.

Claim 29 recites “wherein client device validating using the local dictionary and providing query characters input in the query input field to the local database as a valid keyword request; upon a negative validation using the system master keyword database and providing characters input in the query input field to a search service as a valid keyword request”
“upon a positive determination, requesting the additional keyword results responsive to the additional keyword and receiving the additional keyword results independent of user selection of an additional keyword and independent of sending a completed query to the Internet search engine; and generating an indication in the search interface that indicates the additional keyword for which the additional keyword results are responsive;”
“upon a positive determination, requesting the Internet search engine the subsequent keyword results responsive to the subsequent keyword and receiving the subsequent keyword results independent of user selection of a subsequent keyword and independent of sending a completed query to the Internet search engine, and generating an indication in the search interface that indicates the subsequent keyword for which the subsequent keyword results are responsive.”  
Claim 36 recites similar limitations as those of claim 29 above.

Claims 19 and 34 recite “determining in real time, the likely probability is met for the information being tracked by said client device, whether first search results responsive to a first query suggestion are linked to a subsequent query suggestion can be associated with a valid common denominator keyword or cluster are considered related; and upon a negative determination one of the first query suggestion and a subsequent suggestion are considered unrelated”;

Claims 20 and 35 recite “generating an indication…that indicates the subsequent query suggestion for which the first search results are responsive” as well as “requesting first search results responsive to a first query suggestion and receiving the first search results independent of user selection of a query suggestion and independent of sending a completed query to the search service”. 

Overall, the Examiner reviewed the cited sections provided with the filing of the instant application and also searched the parent application and could not find any discussion related to the above noted claim limitations including starting a query and getting suggestions, rendering it; receiving additional subsequent suggestions and determining if results from the additional keyword are also responsive to the subsequent keyword.  Each of the independent claims have similar limitations (albeit worded slightly differently).  Thus, the above noted limitations would appear to be new matter with respect to the parent application (see MPEP 211.05(I)(B)).

Claim Objections
Claim 34 is objected to because of the following informalities:  
Claim 34 recites the limitation “the likely probability is mt for the information”.  This claim is similar to claim 19 which uses the word “met”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-20 and 29-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The independent claims recite various limitations that do not appear to be described in the specification including:
Claims 29 and 36:
“wherein client device validating using the local dictionary and providing query characters input in the query input field to the local database as a valid keyword request; upon a negative validation using the system master keyword database and providing characters input in the query input field to a search service as a valid keyword request”
“upon a positive determination, requesting the additional keyword results responsive to the additional keyword and receiving the additional keyword results independent of user selection of an additional keyword and independent of sending a completed query to the Internet search engine; and generating an indication in the search interface that indicates the additional keyword for which the additional keyword results are responsive;”
“upon a positive determination, requesting the Internet search engine the subsequent keyword results responsive to the subsequent keyword and receiving the subsequent keyword results independent of user selection of a subsequent keyword and independent of sending a completed query to the Internet search engine, and generating an indication in the search interface that indicates the subsequent keyword for which the subsequent keyword results are responsive.”  
The Examiner read the specification and did not see any explicit disclosure that described the limitations as recited.  The Examiner did not find any discussion of (1) utilizing a local dictionary to validate keywords and, if could not be validated, to then utilize the master database for validation; (2) retrieving results for the query suggestions (additional keyword) when those query suggestions are related to the user input query or category (valid common denominator keyword) without the user selecting the query suggestions and without sending a completed query to the system (also for the subsequent keyword results limitation too); and (3) providing an indication for what results are responsive to a particular query suggestion.
As such, the applicant’s disclosure does not appear to enable the claimed subject matter. The Examiner reviewed the instant parent application and did not see any discussions that would lead the Examiner to conclude that one of ordinary skill in the art could make and or use the claimed invention with the above recited limitations.  Merely having refining a query and having similar results does not meet the claim limitation since the system does no processing/calculation to determine if the results are same.
Further, the claim that the supplied recitation is from appears to be a newly added claim where the Examiner did not find any originally filed claims or specification that described the supplied recitation.  With regards to the respective dependent claims, these claims inherent the same deficiencies as their respective parent claims and are rejected for similar reasons as discussed above.  The above noted claim limitations are being construed in a manner consistent with MPEP 2133.01.

Likewise, claim 14 also recites similar limitations:
“generating an indication of consecutive related searches that indicates the consecutive related keywords for which valid keyword results are responsive”;
“determining, a one of a likely probability and a statistical significance probability is met for information being tracked by said client device, whether additional keyword search results response to the additional keyword are also responsive to a subsequent keyword can be associated with a valid common denominator keyword or cluster are considered related and upon a negative determination are considered unrelated;”
For similar reasons above, the did not find any section in the specification or any of the recited priority documents that applicant identified that would enable the claim limitations; nor did the originally filed claims that describe the above noted limitations.

With respect to claims 19, 20, 34, and 35 recite “determining in real time, the likely probability is met for the information being tracked by said client device, whether first search results responsive to a first query suggestion are linked to a subsequent query suggestion can be associated with a valid common denominator keyword or cluster are considered related; and upon a negative determination one of the first query suggestion and a subsequent suggestion are considered unrelated”; and “generating an indication…that indicates the subsequent query suggestion for which the first search results are responsive” as well as “requesting first search results responsive to a first query suggestion and receiving the first search results independent of user selection of a query suggestion and independent of sending a completed query to the search service”.  These limitations recite similar limitations above to their respective parent claims and are rejected for similar reasons as discussed above.

The respective dependent claims inherit the same deficiencies as their parent claims and are rejected for the same reasons as discussed above.



Claims 14-20 and 29-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The independent claims and a few dependent claims recite various limitations that appear to be new matter including:
Claims 29 and 36:
“wherein client device validating using the local dictionary and providing query characters input in the query input field to the local database as a valid keyword request; upon a negative validation using the system master keyword database and providing characters input in the query input field to a search service as a valid keyword request”
“upon a positive determination, requesting the additional keyword results responsive to the additional keyword and receiving the additional keyword results independent of user selection of an additional keyword and independent of sending a completed query to the Internet search engine; and generating an indication in the search interface that indicates the additional keyword for which the additional keyword results are responsive;”
“upon a positive determination, requesting the Internet search engine the subsequent keyword results responsive to the subsequent keyword and receiving the subsequent keyword results independent of user selection of a subsequent keyword and independent of sending a completed query to the Internet search engine, and generating an indication in the search interface that indicates the subsequent keyword for which the subsequent keyword results are responsive.”  
The Examiner read the specification and did not see any explicit disclosure that described the limitations as recited.  The Examiner did not find any discussion of (1) utilizing a local dictionary to validate keywords and, if could not be validated, to then utilize the master database for validation; (2) retrieving results for the query suggestions (additional keyword) when those query suggestions are related to the user input query or category (valid common denominator keyword) without the user selecting the query suggestions and without sending a completed query to the system (also for the subsequent keyword results limitation too); and (3) providing an indication for what results are responsive to a particular query suggestion.
As such, the applicant’s disclosure does not appear to have any support for the noted claimed subject matter. The Examiner reviewed the instant parent application and did not see any discussions that would lead the Examiner to conclude that the applicant had possession of the claimed invention.  Merely having refining a query and having similar results does not meet fully set forth the claimed invention.

Likewise, claim 14 also recites similar limitations:
“generating an indication of consecutive related searches that indicates the consecutive related keywords for which valid keyword results are responsive”;
“determining, a one of a likely probability and a statistical significance probability is met for information being tracked by said client device, whether additional keyword search results response to the additional keyword are also responsive to a subsequent keyword can be associated with a valid common denominator keyword or cluster are considered related and upon a negative determination are considered unrelated;”
For similar reasons above, the did not find any section in the specification or any of the recited priority documents that applicant identified that would conclude that the applicant had possession of the claimed invention.  The applicant cited particular sections including US 7,908,263 Figure 14 and associated texts; however, with regards to the generating an indication limitation, the cited sections do not appear to show any indication being generated for which keyword results are responsive to the consecutive related searches.  Although col 12, lines 50-59 indicate a threshold for whether results are considered related; the methodology for how that is achieved seems different from the recited claim limitations, in particular, the claims indicate that it is determining whether a result for the keyword suggestion (additional keyword) is also responsive to another keyword suggestion at a later point in time (note that the claim does this without submitting a completed query).  The cited sections indicate that results can be correlated into a final result listing above a threshold; but there doesn’t appear to be any explicit comparison of results from one keyword suggestion to the results of another keyword suggestion; additionally, the patent seems to perform the tasks responsive to a search request to get the results.

With respect to claims 19, 20, 34, and 35 recite “determining in real time, the likely probability is met for the information being tracked by said client device, whether first search results responsive to a first query suggestion are linked to a subsequent query suggestion can be associated with a valid common denominator keyword or cluster are considered related; and upon a negative determination one of the first query suggestion and a subsequent suggestion are considered unrelated”; and “generating an indication…that indicates the subsequent query suggestion for which the first search results are responsive” as well as “requesting first search results responsive to a first query suggestion and receiving the first search results independent of user selection of a query suggestion and independent of sending a completed query to the search service”.  These limitations recite similar limitations above to their respective parent claims and are rejected for similar reasons as discussed above.

The respective dependent claims inherit the same deficiencies as their parent claims and are rejected for the same reasons as discussed above.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-20 and 29-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the consecutive related keywords " in the body of the claim, in particular in the limitation starting with “a client device executing a set of informatics”.  There is insufficient antecedent basis for this limitation in the claim.  The previous limitation recites “consecutive related searches” and the claim later recites “plurality of consecutive end user search requests”.  It is unclear whether “the consecutive related keywords” is meant to refer to one of the aforementioned entities or a separate entity.
Claim 14 recites the limitation "the site rank probability " in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.  There is no prior recitation of “a site rank probability”; the closest is in the first limitation that recites “site rank quality partitions…based on existing page ranking capacities”.  For purposes of compact prosecution, the examiner is construing site rank probability to be the page rank for the site.
Claim 14 recites the limitation "the adjusted web page probability " in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.  There is no prior recitation of any adjusting the web page probability; it is unclear how this adjusted web page probability is determined and if it is related in any way to the unique probability and the site rank probability that are also recited in the same limitation.
Claim 14 recites the limitation "rendering the keyword" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The claim recites receiving subsequent sets of keywords (i.e. multiple sets of keywords) where each keyword is ranked in each set.  It is unclear what “the keyword” refers to.  Is it meant to mean that each keyword from each set is rendered; only one keyword is rendered, however if that is the case, then how is the set selected to decide which set of keywords to select from,  or is it meant that all keywords for a set is rendered?
Claim 14 recites the limitation “dynamically adjusting a value of each keyword …based on the end user pattern of behavior" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The claim recites an earlier step of deriving “a list of associated keywords and common known keyword clusters” as well as multiple other recitations of “additional keyword suggestions”; “subsequent keywords”; and “subsequent sets of keywords” as well as “the keyword”.  It is unclear what “each keyword” refers to.  Is it for the list of associated keywords, the additional keyword suggestions, the subsequent keywords, or for one or more of the respective subsequent sets of keywords?
Claim 14 recites the limitation "the weighted content values " in the body of the claim.  The claim  recites a step of “adjusting the value of each keyword” previously in the claim and it is unclear whether the weighted content values are meant to represent the above mentioned value of each keyword that is adjusted or if it is a different value.  The Examiner recommends a consistent terminology for the claim terms to ensure that there is no confusion on what the terms mean.

With regard to claims 15-20, these claims depend upon claim 14 and inherit the same deficiencies as claim 14 as discussed above and thus are rejected for similar reasons as discussed above.


Claim 29 recites the limitation "the system master keyword database " in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.  A previous limitation recites “master keyword database”.  If the above noted limitation is meant to refer to the master keyword database, please keep all recitations of the same database the same to ensure there is no ambiguity or confusion on whether the various recited databases are the same database or different databases.
Claim 29 recites the limitation "the local database " in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.  There is a previous recitation of local dictionary but no mention of a local database and it is unclear of the relationship of the local database with the other system elements.

Claim 32 recites the limitation "the system knowledge database " in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.  A previous limitation recites “a knowledge database”.  If the above noted limitation is meant to refer to the knowledge database, please keep all recitations of the same database the same to ensure there is no ambiguity or confusion on whether the various recited databases are the same database or different databases.
Claim 33 recites the limitation "said knowledge database" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Earlier in the claim it recites “establishing a system knowledge database” and in the independent claim it recites “a knowledge database”.  It is unclear if limitation “said knowledge database” refers to the knowledge database in claim 29 or the “a system knowledge database” established in claim 33.
Claim 36 recites the limitation "the local database " in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.  There is a previous recitation of local dictionary but no mention of a local database and it is unclear of the relationship of the local database with the other system elements.
Claim 41 recites the limitation "the site rank probability " in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.  There is no prior recitation of “a site rank probability”; the closest is in the first limitation that recites “site rank quality partitions…based on existing page ranking capacities”.  For purposes of compact prosecution, the examiner is construing site rank probability to be the page rank for the site.
Claim 41 recites the limitation "the adjusted web page probability " in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.  There is no prior recitation of any adjusting the web page probability; it is unclear how this adjusted web page probability is determined and if it is related in any way to the unique probability and the site rank probability that are also recited in the same limitation.
Claim 41 recites the limitation "the improved search pattern " in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.  There is no prior recitation of any improved search pattern in the claim.
Claim 41 recites the limitation "the additional keywords " in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.  There is no prior recitation of any improved search pattern in the claim.
Claim 41 recites the limitation "the weighted content values " in the body of the claim.  The claim  recites a step of “adjusting the value of each keyword” previously in the claim and it is unclear whether the weighted content values are meant to represent the above mentioned value of each keyword that is adjusted or if it is a different value.  The Examiner recommends a consistent terminology for the claim terms to ensure that there is no confusion on what the terms mean.


Claims 36-41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  on page 12, the limitation “upon a positive determination, requesting the document fingerprint request…”; this claim is a conditional statement that occurs “based upon a positive determination” but the claim does not require or tie any determination step to this limitation.  The previous two limitation discuss receiving the document fingerprint that is considered “best fit” and rendering it.  There is no decision or analysis or comparison step that would relate to the “upon positive determination”.  As such, it appears an essential method step is missing since it is unclear what comparison or determination is being performed that would trigger the positive determination.
Claims 37-41 depend upon claim 36 and inherit the same deficiencies as discussed above.
Similar to claim 36, claim 41 also recites a “upon a positive determination” limitation where prior steps are receiving the best fit and removing webpages that do not have best fit match or deemed viral/spam.  No actual determination/comparison steps are performed prior to the upon a positive determination limitation.

Response to Arguments
Applicant's arguments (see the first paragraph on page 18 through the second to last paragraph on page 42) have been fully considered and are not persuasive.  The applicant argues various portions of their priority documents to provide support for the claim limitations and that the claim objections and 35 USC 112 rejections should be withdrawn.  However, as seen from the above discussion, the claims recite new matter that was not disclosed in a parent application.  The Examiner reviewed the cited sections provided by the applicant; however, did not find them convincing.  For example, with regard to the additional keyword search results are linked to a subsequent keyword, the cited sections discuss utilizing a threshold to determine whether to keep results but there is no discussion showing a query input that has keyword suggestions (those suggestions have some results) and determining whether those results are also responsive to a subsequent keyword.  As such, although the specification is related to the general concepts of the claims, the specifications do not appear to describe in detail the claim limitations as recited in order to provide enabling support as discussed above in the 35 USC 112 rejections.  Therefore, the respective 35 USC 112 rejections still stand.

Applicant’s arguments (see the last paragraph on page 42 through the last paragraph on page 44) with respect to the 35 USC 103 rejections have been fully considered and are persuasive.  The 35 USC 103 rejections of the claim have been withdrawn.  As discussed in the previous Office action with regard to claim 14, the rejection of the claims with respect to the cited prior art references under 35 USC 103 have been withdrawn.  The claims that were rejected under 35 USC 103 have been cancelled and thus the corresponding rejections have been withdrawn.  The new claims have limitations similar to claim 14 and for at least the reasons associated with claim 14, the cited prior art references do not appear to teach, or fairly suggest, the claim limitations as recited.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Govani et al [US 2011/0167077 A1] teaches at paragraphs [0021] and [0022] that the system can determine query intent and determine that there is a local component or geographic component and utilize that information (including a radius parameter) to determine query suggestions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        10/3/2022